Mollison, Judge:
Counsel for the parties have submitted the above-enumerated appeals for reappraisement for decision upon stipulation on the basis of which I find export value, as defined in section 402a(d), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the value of the footwear involved, which is identified in schedule “A,” attached hereto, and that such value, in each instance, is the invoiced unit price, ex-factory, net, packing included.
Judgment will issue accordingly.
Schedule “A”
The manufacturer and seller of the merchandise herein is:
Hikoshima Rubber Industry Co., Ltd.
Fukuyama, Japan
(1) R60/5859 (Export Date: August 15,1959)
Miami Collector’s No. 78
Miami Entry No. 1032 (Sept. 16,1959)
Rubber shoes — Sponge Sandals (ZORI)
Art. No. HR-002 Ladies sizes invoiced at US $1.87 per dozen, ex-factory, net, packed;
(2) R60/5861 (ExportDate: August 15,1959)
Miami Collector’s No. 80
Miami Entry No. 1037 (Sept. 16,1959)
Rubber shoes — Sponge Sandals (ZORI)
Art. No. HRr-003 Children’s sizes invoiced at US $1.29 per dozen pair, ex-factory, net, packed.